Title: To Thomas Jefferson from William C. C. Claiborne, 21 January 1802
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Sir,
            Natchez January 21st. 1802—
          
          I have the honor to enclose you, an address from the House of Representatives of the Mississippi Territory, and the pleasure to add, that the Sentiments it contains, are in unison with the feelings of a great majority of the Citizens of this Territory.—
          I am persuaded, an opinion generally prevails in this District, that the Liberty, Peace, & safety of our Country, greatly depend upon the preservation of our present National Union, and free Government; and [to] give durability to such important Impressions, will be among the greatest objects of my public cares—
          With great Respect & sincere Esteem I am Sir, your most obd: Hble: Servant—
          
            William C. C. Claiborne
          
        